Allowance
Claims 1-4 and 6-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to show or fairly suggest a display assembly comprising: a substrate; a protective member configured to protect the substrate; and a first polarizing plate disposed between the substrate and the protective member and configured to add a polarizing effect, wherein the first polarizing plate has a first through hole through which light passes toward a back side of the display assembly, at least one of the substrate and the protective member includes a base portion having a flat plate shape and a protruding portion having light transmissivity and protruding from the base portion toward the first through hole, the protruding portion includes a first surface opposed to a first wall of the first through hole and a second surface opposed to a second wall of the first through hole, the first surface is separated from the first wall with a first space between the first surface and the first wall, and the second surface is separated from the second wall with a second space between the second surface and the second wall.
Also, claims 9 and 15 are previously allowed claims 3 and 6 in independent form. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875